Citation Nr: 0601353	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The Board remanded this case 
back to the RO for additional development in May 2004.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The objective medical evidence of record does not support 
the veteran's contention that his currently diagnosed 
hepatitis C is etiologically related to service.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him a 
comprehensive VA examination addressing his claimed disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued between October 2002 and August 
2004.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted October "duty to assist" letter was issued 
prior to the appealed December 2002 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cirrhosis of the liver, may be 
presumed to have been incurred during service if manifest to 
a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005). 

The veteran's service medical records confirm a series of 
vaccinations between April and June of 1981.  While he was 
not specifically treated for liver symptomatology during 
service, an April 1983 record from the Hong Kong Red Cross 
indicates that a blood donation from him was tested and found 
to be unsuitable because it contained an antigen for viral 
hepatitis B.  He was notified that, unbeknownst to him, he 
might have had a mild attack of jaundice.  Additional testing 
was recommended.

Following service, a June 2002 VA treatment record confirms 
that a recent blood test was positive for the hepatitis C 
virus.  A liver biopsy was performed in April 2003 and showed 
chronic inflammation, with no evidence of fibrosis.  A 
computed tomography (CT) scan from May 2003 revealed three 
hypodensities of the liver.  

In a letter received by the RO in June 2003, a tattoo parlor 
owner in South Salt Lake City, Utah, confirmed that the 
veteran had received tattoos from his establishment from 1997 
to 1999.

Subsequent VA treatment records reflect further treatment for 
hepatitis C, as well as pancreatitis.  An August 2003 record 
indicates that the veteran had a history of intervenous drug 
use in high school noted in the record, though he believed 
that he had contracted hepatitis C in service due to 
uncleaned vaccination needles.

Following the Board's May 2004 remand, the veteran underwent 
a VA liver, gallbladder, and pancreas examination in June 
2005.  During this examination, the veteran asserted that his 
hepatitis developed as a result of airgun immunizations that 
he experienced in April 1981, which involved drawing blood on 
a number of soldiers who were being immunized at the same 
time.  The examiner reviewed the claims file and noted that 
the veteran "never was an IV drug user" and "never 
received blood transfusions."  It was noted that the veteran 
did father a child with a woman that he had relations with in 
1979 and 1980 and had tattoos applied to his body in 1999.  

Based on the claims file review and the examination findings, 
the examiner determined that the veteran clearly had a 
diagnosis of hepatitis C, with no obvious liver dysfunction 
at the present time.  Assuming the veteran's history of 
airgun immunizations to be correct, the examiner opined that 
there was "a very small possibility" that that the veteran 
contacted hepatitis C while being administered immunizations 
in the military.  The examiner was unable to conclude that 
there was "a greater than 50 percent chance that this 
supposition was correct."  He further noted that no such 
opinion could be reached without resorting to speculation, 
and he added that sexual contact, tattoos, and blood contact 
"are more common causes of transmission."

In this case, the Board is aware that the veteran was noted 
to have an antigen for viral hepatitis B in service, as 
confirmed by a blood donation.  Subsequent to service, 
however, the evidence of record does not show that it is 
least as likely as not that the currently diagnosed hepatitis 
C is etiologically related to service.

First, the Board first notes that the veteran was not 
actually diagnosed with hepatitis C until June 2002, more 
than 17 years following his separation from service.  A lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Moreover, the Board finds that the veteran's June 2005 VA 
examination report does not support his contentions.  The 
examiner found only a "small possibility" that in-service 
immunizations resulted in hepatitis C, and that other causes, 
such as tattoos and sexual relations (both shown by the 
record) were more common causes.  Additionally, the examiner 
indicated that he would not be able to determine that there 
was a greater than 50 percent likelihood of a causal 
relationship between in-service immunizations and the 
development of hepatitis C without resorting to speculation.

The Board has fully considered the veteran's argument that 
in-service inoculations led to his current diagnosis of 
hepatitis C and has reviewed his lay statements and August 
2003 VA Travel Board hearing testimony.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert denied, 119 S.Ct. 404 (1998).); YT v. Brown, 9 Vet. App. 
195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for hepatitis 
C is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


